Citation Nr: 18100040
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 12-04 694
DATE:	
 
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for a low back disability is denied.  Entitlement to a disability rating in excess of 30 percent prior to January 23, 2017, and in excess of 50 percent thereafter, for generalized anxiety disorder with posttraumatic stress disorder (an acquired psychiatric disorder) is denied.  
FINDINGS OF FACT
1.  The evidence is against a finding that the Veterans low back disability was caused by military service.
2.  Prior to January 23, 2017, the Veterans acquired psychiatric disorder was manifested by depressed mood, suspiciousness, anxiety, mild memory loss, and chronic sleep impairment, which were, at most, productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The probative evidence of record is against a finding that the Veterans symptoms were productive of occupational and social impairment with reduced reliability and productivity.
3.  From January 23, 2017, the Veterans acquired psychiatric disorder was manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation or mood, and difficulty establishing and maintaining effective work and social relationships, which were, at most, productive of occupational and social impairment with reduced reliability and productivity.  The probative evidence of record is against a finding that the Veterans symptoms were productive of occupational and social impairment with deficiencies in most areas.
CONCLUSIONS OF LAW
1.  The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).
2.  The criteria for entitlement to a disability rating in excess of 30 percent prior to January 23, 2017, and in excess of 50 percent thereafter, for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from September 2002 to September 2006, to include service in the Southwest Asia Theater of operations during the Persian Gulf era.  His awards and decorations include the Combat Action Ribbon, among others. 
These claims were first before the Board of Veterans Appeals (Board) in October 2014, where they were remanded to schedule the Veteran for a requested hearing.  The record reflects that the Veteran failed, without good cause, to appear for the hearing, which was scheduled on November 8, 2016.  The claims returned to the Board in December 2016, where his hearing request was deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2017).  The Board also remanded the claims again for additional development.  They have since been returned for further appellate review. 
The Board notes that the Veterans claim for an increased rating for his acquired psychiatric disorder was originally before the Board as separate claims for entitlement to an increased initial disability rating for generalized anxiety disorder and entitlement to service connection for posttraumatic stress disorder (PTSD).  In an April 2017 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) granted the Veterans service connection claim for PTSD and recharacterized the Veterans psychiatric disorder as generalized anxiety disorder with PTSD.  In addition, the RO assigned increased disability ratings for the period on appeal as noted herein.  As higher ratings are available for his acquired psychiatric disorder, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
 
1.  Entitlement to service connection for a low back disability.
The Veteran asserts that he has a low back disability that is related to his military service.  For the reasons that follow, the Board finds that service connection is not warranted. 
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called nexus requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veterans separation from active service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.
The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 
Additionally, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 
Further, it is the Boards responsibility to evaluate the entire record on appeal.  38 U.S.C. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
As an initial matter, the record reflects that the Veteran was diagnosed with lumbar spondylosis at a VA examination in February 2017.  Thus, he has a current disability for service connection purposes.  
As to an in-service injury or incurrence, while service treatment records are negative for treatment or diagnosis of any back injury, a June 2005 health assessment following the Veterans deployment to Iraq notes the Veteran reporting experiencing back pain during that deployment.  In addition, a medical assessment in June 2006 notes a history of back pain for which the Veteran did not seek medical attention.  In a report of medical history upon separation from service one month later, however, the Veteran denied recurrent back pain.  
Post-service records are negative for complaints of low back pain until a VA treatment record dated March 2009, where the Veteran reported vague complaints of low back pain for the previous 5 to 6 years.  No diagnosis was provided and he denied any history of trauma.  
As arthritis is not shown to be present during service or in the year following separation from service, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).
VA treatment records during the course of the appeal show continued lower back pain.  A January 2010 X-ray report indicated mild disc space narrowing suggestive of early degenerative changes.  In a March 2010 treatment record, the Veteran complained of low back pain since boot camp.  An October 2010 VA treatment record notes chronic low back pain and that the Veteran was continuing to gain weight.  A September 2014 treatment record notes the Veteran reporting low back pain after lifting a television, and a muscle spasm was diagnosed. 
Pursuant to Board remand, a VA examination was afforded to the Veteran in January 2017 to obtain a proper diagnosis and opinion as to the etiology of his lower back pain.  The Veteran reported back pain since 2005 with no injury or in-service treatment.  After physical examination of the Veteran and a diagnosis of lumbar spondylosis, the examiner reviewed the claims file and opined that the Veterans lumbar spondylosis was less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner explained that the record was negative for any documented treatment for a low back disability, and the fact that the Veteran was overweight played a significant role in causing the degenerative changes to his lumbar spine.
There is no medical evidence in significant conflict with the opinion of the VA examiner.  Thus, the most probative medical evidence is against the Veterans claim. 
The Board acknowledges the Veterans assertion that his low back pain began in service, and that service treatment records note the Veteran reporting a history of back pain while deployed in Iraq.  However, the record is negative for any treatment or diagnosis of a chronic back disability until 2009.  While the Board also acknowledges an October 2010 assertion that the Veteran sought private chiropractic treatment for his back pain immediately upon separation from service, no such treatment notes have been provided.  The Board points out that Veteran was sent a letter addressing the evidentiary requirements for a service connection claim in January 2010, and enclosed VA Form 21-4142 to use in authorizing VA to assist the Veteran in obtaining any outstanding private treatment records.  To date the Veteran has not responded to VAs letter requesting such authorization.  The Board notes that the duty to assist is not a one-way street; a Veteran cannot remain passive when he has relevant information.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).
A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau, 492 F.3d at 1372; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran has reported experiencing low back pain since service.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the existence or etiology of a low back disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current low back disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.).  In any event, the Board finds the medical opinion more probative than the Veterans lay statements as the opinion was offered by a medical professional after examination of the Veteran and consideration of the history of the disability including the Veterans reports of back pain, and as the opinion is supported by a clear rationale.
As the Veterans complaints of back pain are attributed to a known clinical diagnosis, service connection for an undiagnosed illness or medically unexplained chronic multisymptom illness is not warranted.  See 38 C.F.R. § 3.317 (2017) (Compensation for certain disabilities occurring in Persian Gulf veterans).  
In summary, the preponderance of the evidence is against a finding that the Veterans current low back disability was caused by service.  Thus, the claim for service connection must be denied.  
In making this determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veterans claim, this doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56. 
 
2.  Entitlement to a disability rating in excess of 30 percent prior to January 23, 2017, and in excess of 50 percent thereafter, for an acquired psychiatric disorder. 
The Veteran was originally awarded a 10 percent disability evaluation for generalized anxiety disorder in April 2010, and assigned an effective date of January 13, 2010, the date of his original claim.  In an October 2010 notice of disagreement, the Veteran asserted that a diagnosis of PTSD was more appropriate for his claim, and that his symptoms warranted a higher initial rating.  In April 2017, the Veteran was awarded an increased initial disability rating of 30 percent, as well as a 50 percent evaluation effective January 23, 2017.  As noted above, since the staged ratings assigned during the period on appeal are not the maximum benefit available, the claim remains in appellate status. 
Disability ratings are determined by applying the criteria set forth in the VAs Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from diseases or injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a Veterans capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence that bears on occupational and social impairment rather than solely on an examiners assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).
A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130. 
A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.
A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 
A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for a veterans own occupation or name.  Id.
In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms like or similar to the Veterans symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for major depressive disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 
In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  It was further noted that § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Id.  
VA treatment records note the Veteran seeking mental health treatment beginning in March 2009.  While official depression and PTSD screenings were negative, the Veteran did endorse symptoms of depression, anxiousness, suspiciousness, and detachment.  At a May 2009 VA mental health consultation, the Veteran reported nightmares and suspiciousness.  The Veteran noted as having mild residuals of combat but did not meet the criteria for PTSD.  Anxiety disorder was diagnosed.  An additional PTSD screen in January 2010 was also negative
The Veteran was first afforded a VA examination for his claim in April 2010.  The Veteran reported that his wife stated that he appeared to have sleep disturbances.  He also reported symptoms of anxiety, mood swings, irritability, and memory problems.  The examiner observed that the Veteran was alert and cooperative, with normal speech and no evidence of perceptual impairment or a thought disorder.  His mood and affect were mildly blunted.  Further, he was oriented to time, place and person, and his memory, concentration, abstract reasoning, judgment, impulse control, and insight were all intact.  He denied suicidal or homicidal ideation.  As with his initial mental health consultation in May 2009, the examiner opined that the Veteran failed to meet the criteria for PTSD, but instead diagnosed him with generalized anxiety disorder.  
The Veteran was evaluated again in May 2011 by the same examiner, where he endorsed symptoms similar to the April 2010 examination.  The examiner opined that, while the Veteran had a mild case of subjective anxiety, it did not appear to affect or limit his social functioning, but rather, his social functioning was limited by his financial situation at the time.  
The Veteran continued to seek psychological care from VA providers for the remaining period on appeal.  The Board notes that while initial PTSD screens during the Veterans early treatment were negative, additional screens tested beginning in March 2011 have generally tested positive.
Upon Board remand, the Veteran was afforded a third VA examination in January 2017.  The examiner opined that the Veterans initial diagnosis of generalized anxiety disorder was in error, and that the Veteran had a current diagnosis of PTSD based on the relationship of his symptoms to his combat deployment and the absence of a history of other trauma prior to or following his deployment.  The examiner noted that the Veterans disability was manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation or mood, and difficulty establishing and maintaining effective work and social relationships. 
Based on the foregoing, the Board finds that the Veterans acquired psychiatric disorder for the period prior to the January 2017 VA examination more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depressed mood, anxiety, chronic sleep impairment, suspiciousness and mild memory loss.  Specifically, VA examination reports in April 2010 and May 2011, as well as VA outpatient treatment records, show that the Veteran complained primarily of depressed mood, anxiety, suspiciousness, and chronic sleep impairment, which are included in the criteria for the 30 percent disability rating under Diagnostic Code 9400 that is currently assigned.  See 38 C.F.R. § 4.130.  
The evidence of record is against the assertion that the Veterans condition prior to the January 2017 VA examination more nearly approximated occupational and social impairment with reduced reliability and productivity, and does not suggest such symptoms as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  Regarding functional impairment, after taking into account all of the symptoms and their severity, the examiner in April 2010 and May 2011 found only transient or mild symptoms which only occasionally impact work efficiency or socialization during periods of increased stress.  Thus, a higher 50 percent rating is not warranted.  See 38 C.F.R. § 4.130.  
As to the period beginning January 23, 2017, the Board finds that the Veterans disability warrants the 50 percent evaluation that is currently assigned due to additional symptomology observed upon VA examination, such as flattened affect, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  A higher evaluation of 70 percent is not warranted, since at no point during the period on appeal does the evidence suggest that the Veterans acquired psychiatric disorder was manifest by symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, near-continuous panic or depression, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130.  After taking into account all of the Veterans symptoms and their severity, the January 2017 examiner specifically found that the result was occupational and social impairment with reduced reliability and productivity.  
The Board acknowledges the Veterans lay assertions regarding the severity of his disability.  See Layno, 6 Vet. App. at 469-70 (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, the evidence of record is against the assertion that the Veterans condition has more nearly approximated occupational and social impairment with reduced reliability and productivity prior to January 2017, or with deficiencies in most areas for the period thereafter, even when considering his report of symptoms. 
In sum, the preponderance of the evidence is against a finding that the Veterans disability more nearly approximates the criteria for ratings higher than those that are already assigned.  Thus, higher ratings are not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.130.  
The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Robert N. Scarduzio 

